DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/222,838 on June 28, 2021. Claims 1, 2, 4-14 and 16-25 and 29-41 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 28, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1, 2, 5-7, 13, 14, 17-19, 25, 29 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki ( US 2011/0221693 A1 ) in view of Kim et al. ( US 2009/0058829 A1 ).

	Miyazaki teaches in Claim 1:
	A method ( [0002] discloses an information processing apparatus and associated method ) comprising:
at an electronic device with a touch screen ( Figure 1, [0036] discloses the information processing apparatus 100 with a display panel having a touch panel mounted thereon ):
displaying a first user interface including a first user interface element and a second user interface element that is different from the first user interface element ( Figures 1 and 3, [0046] disclose a key input unit 104 (read as a first user interface), which are display contents that can be changed. Figure 5, [0052] and for purposes of interpretation, please read one of the keys, the ‘G’ key, as the interpreted first user interface element and one of its “surrounding keys”, such as the ‘T’ key, as the interpreted second user interface element );
while displaying the first user interface on the touch screen, detecting a first input that includes movement of a hovering object toward the touch screen over a portion of the first user interface ( Figure 3, [0046] discloses a process to change the display contents of the key input unit 104, notably step S110. Here, the state of the finger/operating body relative to the display screen is detected, namely an approach distance (read as hovering) of the finger is determined. The approach position is determined and a focused key (such as the ‘G’ key shown in Figure 5) is determined. To clarify, the approach position corresponding to the ‘G’ key is interpreted as “a portion of the first user interface” );
increasing a size of the first user interface element by a first amount, wherein the first amount is a function of a distance of the hovering object from the touch screen and a distance of the first user interface element from the portion of the first user interface ( Figure 5, [0052] discloses that for the interpreted first user interface element, the letter ‘G’, the size is set at about four times the basic size (the basic size being the non-surrounding keys), i.e. increased by a first amount. [0040] discloses calculating an approach position of the user’s finger coming within a specified distance (function of distance) of the touch screen. To clarify, the ‘G’ is the center of the touch input and thus, this element matches the “portion of the first user interface”. Please note Applicant’s Figure 5 shows similar with touch point 112 on the largest element ); and 
increasing a size of the second user interface element by a second amount different than the first amount, wherein the second amount is a function of the distance of the hovering object from the touch screen and a distance of the second user interface element from the portion of the first user interface ( Figure 5, [0052] discloses that for the interpreted second user interface element, the letter ‘T’, the size is set at about twice the basic size (the basic size being the non-surrounding keys), i.e. increased by a second amount. This ‘T’ key is adjusted based on the approach aspects discussed above and the size increase is based on the approach position, i.e. on the ‘G’ key. Thus, the ‘T’ key is determined to be a surrounding key based on a distance from the ‘G’ key, i.e. the portion of the first user interface. Please note Applicant’s Figure 5 shows similar with touch point 112 on the largest element and the surrounding element is increased by a second, smaller amount ); but

Miyazaki does not explicitly teach:
(1)
“in response to detecting the first input, changing a size of a plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the first input” and 

(2)
“after detecting the first input, detecting a second input that includes further movement of the hovering object toward the touch screen over the portion of the first user interface, in response to detecting the second input, changing the size of the plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the second input, including: increasing the size of the first user interface element by a third amount, wherein the third amount is a function of the distance of the hovering object from the touch screen; and increasing the size of the second user interface element by a fourth amount, wherein the fourth amount is a function of the distance of the hovering object from the touch screen”.

To clarify, Miyazaki teaches in [0047] that when the operating body/finger has approached within a specified distance, the enlarging of the focused key is performed. It is unclear if this is based on “an amount of movement of the hovering object toward the touch screen during the first input”.



As for aspect (2), Kim teaches in Figures 9/10 of multiple input regions 305a-305c, [0064]+. After the first detectable input (read as akin to the first input of Miyazaki), such as 305a, which is similar to the approach of Miyazaki, Figure 10 shows the icon 303 at a slightly magnified state, similar to Miyazaki’s Figure 5. Kim teaches that as the user gets closer, into another region (read as a second input), the icon shown in Figure 10 is further magnified. This concept of a subsequent/second input by entering a different region (which must come after the first input in a first region), can be applied to Miyazaki’s GUI. To clarify, as the user further approaches the touch surface, the keys (including the interpreted first user interface element and second user interface element) can further be magnified/increased in size and again, this follows the principles of Miyazaki, namely it being a function of distance and the center key being approached. To clarify, the combination teaches:

after detecting the first input, detecting a second input that includes further movement of the hovering object toward the touch screen over the portion of the first user interface ( Kim, Figures 9 and 10, [0064], [0067] discloses more than one region for the use to move towards the touchscreen, i.e. further/second movement. Miyazaki teaches of a first input, which is akin to an input in region in 305a. A second input is interpreted as being in region 305b as this naturally comes after the first input in 305a ) disclose; and 
in response to detecting the second input, changing the size of the plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the second input ( Kim, Figure 10, [0064] shows multiple levels of expansion for the icon 303, as the user moves through the regions, step by step (read the additional expansion(s) as a second input as the user further moves closer to the touchscreen). As combined with Miyazaki, the size of the keys can further be increased as the approach comes closer. Miyazaki teaches of a plurality of keys and while Kim teaches of only one key, one of ordinary skill in the art would realize the concept of Kim could be applied to Miyazaki’s GUI ), including:
	increasing the size of the first user interface element by a third amount, wherein the third amount is a function of the distance of the hovering object from the touch screen ( Kim, Figure 10, [0064] shows at least two states of enlargement (read the larger of the two as the increasing in size by a third amount). To clarify, the keys can be further increased, in line with the increasing concept of both Miyazaki and Kim ); and 
increasing the size of the second user interface element by a fourth amount, wherein the fourth amount is a function of the distance of the hovering object from the touch screen. ( The claim does not require the third amount to be different from the fourth amount and Miyazaki teaches of multiple interface elements, again notably for the ‘G’ and ‘T’ keys and the combination teaches to further increase the size of these keys as the user approaches )

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the amount of movement aspects, as taught by Kim, with Miyazaki with the motivation that by having thresholds to determine the amount of movement, different effects can be realized, ( Kim, [0067]-[0068] ). Specifically, the amount of enlargement can be increased as the user further approaches the touchscreen (as taught by Kim’s Figures 9 and 10), allowing the user to recognize the distance between the finger and the touchscreen according to the degree of expansion, ( Kim, [0068] ).

	Miyazaki teaches in Claim 2:
	The method of claim 1, wherein the first user interface element and the second user interface element are independently selectable to perform different commands. ( Figure 5 notes the interpreted first and second user interface elements relate to different alphabetical keys, ‘G’ and ‘T’, i.e. input different commands )

	Miyazaki and Kim teach in Claim 5:
	The method of claim 1, further comprising:
displaying the first user interface in response to detecting the hovering object within a threshold distance from the touch screen. ( Kim teaches of being able to display various menu windows 51, ( Kim, Figures 27-28, [0093] ). In particular, the various menus are only shown after the user passes through certain thresholds, such as regions A and B (read as threshold distances). Furthermore, in light of a GUI setting and Miyazaki teaching of a Z axis (proximity detection), the incorporation of thresholds resulting in different menus/interfaces being shown is obvious to one of ordinary skill )

	Miyazaki teaches in Claim 6:
	The method of claim 1, further comprising:
repositioning the plurality of user interface elements in accordance with changing the
size of the plurality of user interface elements to keep the first user interface displayed on the
touch screen. ( Figure 8, [0062] discloses another embodiment and as opposed to Figure 5, for example, some of the surrounding keys, such and ‘B’, ‘V’, and ‘H’, are repositioned, as well as adjusted in size (as compared to letter ‘G’). This assists with user input by making the ‘G’ key bigger, but still retaining/displaying the surrounding keys, as well as basic keys (read as keeping the first user interface) )

	Miyazaki and Kim teach in Claim 7:
	The method of claim 6, further comprising:
stopping changing the size of the plurality of user interface elements and repositioning the plurality of user interface elements in response to detecting the hovering object within a threshold distance from the touch screen. ( The combination teaches, notably Kim, of regions, as shown in Figure 9. As the user moves into 305b, an enlargement is made. As the user moves into 305c, another change may occur. As the user presses down on touchscreen 301, [0064], [0081] teach of executing the selected function, i.e. stopping changing the size of the plurality of elements and well as repositioning (Miyazaki). Please read touching as within a threshold distance. The same reasoning can be applied to Miyazaki in that when the user makes contact, the selected letter is executed, i.e. within the threshold distance and at this point, the size is no longer changed/repositioned, but rather, executed )

	Miyazaki teaches in Claim 13:
	An electronic device ( [0002] discloses an information processing apparatus and associated method ), comprising:
a touch screen ( Figure 1, [0036] discloses the information processing apparatus 100 with a display panel having a touch panel mounted thereon ); 
one or more processors ( Figure 2, [0038]-[0039] disclose various processing units );
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors ( [0020] discloses a storage device storing programs to be executed by the processing units ), the one or more programs including instructions for:
displaying a first user interface including a first user interface element and a second user interface element that is different from the first user interface element ( Figures 1 and 3, [0046] disclose a key input unit 104 (read as a first user interface), which are display contents that can be changed. Figure 5, [0052] and for purposes of interpretation, please read one of the keys, the ‘G’ key, as the interpreted first user interface element and one of its “surrounding keys”, such as the ‘T’ key, as the interpreted second user interface element );
while displaying the first user interface on the touch screen, detecting a first input that includes movement of a hovering object toward the touch screen over a portion of the first user ( Figure 3, [0046] discloses a process to change the display contents of the key input unit 104, notably step S110. Here, the state of the finger/operating body relative to the display screen is detected, namely an approach distance (read as hovering) of the finger is determined. The approach position is determined and a focused key (such as the ‘G’ key shown in Figure 5) is determined. To clarify, the approach position corresponding to the ‘G’ key is interpreted as “a portion of the first user interface” );
increasing a size of the first user interface element by a first amount, wherein the first amount is a function of a distance of the hovering object from the touch screen and a distance of the first user interface element from the portion of the first user interface ( Figure 5, [0052] discloses that for the interpreted first user interface element, the letter ‘G’, the size is set at about four times the basic size (the basic size being the non-surrounding keys), i.e. increased by a first amount. [0040] discloses calculating an approach position of the user’s finger coming within a specified distance (function of distance) of the touch screen. To clarify, the ‘G’ is the center of the touch input and thus, this element matches the “portion of the first user interface”. Please note Applicant’s Figure 5 shows similar with touch point 112 on the largest element ); and
increasing a size of the second user interface element by a second amount different than the first amount, wherein the second amount is a function of the distance of the hovering object from the touch screen and a distance of the second user interface element from the portion of the first user interface ( Figure 5, [0052] discloses that for the interpreted second user interface element, the letter ‘T’, the size is set at about twice the basic size (the basic size being the non-surrounding keys), i.e. increased by a second amount. This ‘T’ key is adjusted based on the approach aspects discussed above and the size increase is based on the approach position, i.e. on the ‘G’ key. Thus, the ‘T’ key is determined to be a surrounding key based on a distance from the ‘G’ key, i.e. the portion of the first user interface. Please note Applicant’s Figure 5 shows similar with touch point 112 on the largest element and the surrounding element is increased by a second, smaller amount ); but

Miyazaki does not explicitly teach: 
(1)
“in response to detecting the first input, changing a size of a plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the first input” and

(2)
“after detecting the first input, detecting a second input that includes further movement of the hovering object toward the touch screen over the portion of the first user interface, in response to detecting the second input, changing the size of the plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the second input, including: increasing the size of the first user interface element by a third amount, wherein the third amount is a function of the distance of the hovering object from the touch screen; and increasing the size of the second user interface element by a fourth amount, wherein the fourth amount is a function of the distance of the hovering object from the touch screen”.


an amount of movement of the hovering object toward the touch screen during the first input”.

To clarify, Miyazaki teaches in [0047] that when the operating body/finger has approached within a specified distance, the enlarging of the focused key is performed. It is unclear if this is based on “an amount of movement of the hovering object toward the touch screen during the first input”.

However, in the same field of endeavor, touch screens focusing on enlarging elements based on a proximity/hovering of the user’s finger, Kim teaches of a similar GUI system, ( Kim, Figures 8-10, [0067] ). For aspect (1), similar to Miyazaki, Kim teaches in Figure 9 of determining an approach distance of the user’s finger and specifically focuses on movement amount, through the use of regions 305a-305c. Based on the initial starting position (outside 305a), an amount of movement is determined towards the touchscreen 301. Based on that, as shown in Figure 10, an enlargement amount is determined to the icon 303, based on the amount of movement. These amounts of realized as a plurality of regions/thresholds which need to be passed in order to effect different levels of change. Miyazaki already teaches of enlarging icons based on an approach and out of an abundance of caution, is combined with Kim, who focuses on the amount of movement towards the touchscreen.



after detecting the first input, detecting a second input that includes further movement of the hovering object toward the touch screen over the portion of the first user interface ( Kim, Figures 9 and 10, [0064], [0067] discloses more than one region for the use to move towards the touchscreen, i.e. further/second movement. Miyazaki teaches of a first input, which is akin to an input in region in 305a. A second input is interpreted as being in region 305b as this naturally comes after the first input in 305a ) disclose; and 
in response to detecting the second input, changing the size of the plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the second input ( Kim, Figure 10, [0064] shows multiple levels of expansion for the icon 303, as the user moves through the regions, step by step (read the additional expansion(s) as a second input as the user further moves closer to the touchscreen). As combined with Miyazaki, the size of the keys can further be increased as the approach comes closer. Miyazaki teaches of a plurality of keys and while Kim teaches of only one key, one of ordinary skill in the art would realize the concept of Kim could be applied to Miyazaki’s GUI ), including:
	increasing the size of the first user interface element by a third amount, wherein the third amount is a function of the distance of the hovering object from the touch screen ( Kim, Figure 10, [0064] shows at least two states of enlargement (read the larger of the two as the increasing in size by a third amount). To clarify, the keys can be further increased, in line with the increasing concept of both Miyazaki and Kim ); and 
increasing the size of the second user interface element by a fourth amount, wherein the fourth amount is a function of the distance of the hovering object from the touch screen. ( The claim does not require the third amount to be different from the fourth amount and Miyazaki teaches of multiple interface elements, again notably for the ‘G’ and ‘T’ keys and the combination teaches to further increase the size of these keys as the user approaches )

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the amount of movement aspects, as taught by Kim, with Miyazaki with the motivation that by having thresholds to determine the amount of movement, different effects can be realized, ( Kim, [0067]-[0068] ). Specifically, the amount of enlargement can be increased as the user further approaches the touchscreen (as taught by Kim’s Figures 9 and 10), allowing the user to recognize the distance between the finger and the touchscreen according to the degree of expansion, ( Kim, [0068] ).


	The electronic device of claim 13, wherein the first user interface element and the second user interface element are independently selectable to perform different commands. ( Figure 5 notes the interpreted first and second user interface elements relate to different alphabetical keys, ‘G’ and ‘T’, i.e. input different commands )

	Miyazaki and Kim teach in Claim 17:
	The electronic device of claim 13, the one or more programs further including instructions for:
displaying the first user interface in response to detecting the hovering object within a threshold distance from the touch screen. ( Kim teaches of being able to display various menu windows 51, ( Kim, Figures 27-28, [0093] ). In particular, the various menus are only shown after the user passes through certain thresholds, such as regions A and B (read as threshold distances). Furthermore, in light of a GUI setting and Miyazaki teaching of a Z axis (proximity detection), the incorporation of thresholds resulting in different menus/interfaces being shown is obvious to one of ordinary skill )

	Miyazaki teaches in Claim 18:
	The electronic device of claim 13, the one or more programs further including instructions for:
repositioning the plurality of user interface elements in accordance with changing the size of the plurality of user interface elements to keep the first user interface displayed on the touch screen. ( Figure 8, [0062] discloses another embodiment and as opposed to Figure 5, for example, some of the surrounding keys, such and ‘B’, ‘V’, and ‘H’, are repositioned, as well as adjusted in size (as compared to letter ‘G’). This assists with user input by making the ‘G’ key bigger, but still retaining/displaying the surrounding keys, as well as basic keys (read as keeping the first user interface) )

	Miyazaki and Kim teach in Claim 19:
	The electronic device of claim 18, the one or more programs further including instructions for:
stopping changing the size of the plurality of user interface elements and repositioning the plurality of user interface elements in response to detecting the hovering object within a threshold distance from the touch screen. ( The combination teaches, notably Kim, of regions, as shown in Figure 9. As the user moves into 305b, an enlargement is made. As the user moves into 305c, another change may occur. As the user presses down on touchscreen 301, [0064], [0081] teach of executing the selected function, i.e. stopping changing the size of the plurality of elements and well as repositioning (Miyazaki). Please read touching as within a threshold distance. The same reasoning can be applied to Miyazaki in that when the user makes contact, the selected letter is executed, i.e. within the threshold distance and at this point, the size is no longer changed/repositioned, but rather, executed )

	Miyazaki teaches in Claim 25:
	A non-transitory computer readable storage medium storing instructions, which when executed by one or more processors of an electronic device with a touch screen ( [0002] discloses an information processing apparatus and associated method. Figure 2, [0020], [0038]-[0039] discloses a storage device, such as a computer readable medium, storing programs to be executed by various processing units ), cause the electronic device to:
display a first user interface including a first user interface element and a second user interface element that is different from the first user interface element ( Figures 1 and 3, [0046] disclose a key input unit 104 (read as a first user interface), which are display contents that can be changed. Figure 5, [0052] and for purposes of interpretation, please read one of the keys, the ‘G’ key, as the interpreted first user interface element and one of its “surrounding keys”, such as the ‘T’ key, as the interpreted second user interface element );
while displaying the first user interface on the touch screen, detect a first input that 
includes movement of a hovering object toward the touch screen over a portion of the first user interface ( Figure 3, [0046] discloses a process to change the display contents of the key input unit 104, notably step S110. Here, the state of the finger/operating body relative to the display screen is detected, namely an approach distance (read as hovering) of the finger is determined. The approach position is determined and a focused key (such as the ‘G’ key shown in Figure 5) is determined. To clarify, the approach position corresponding to the ‘G’ key is interpreted as “a portion of the first user interface” );
increasing a size of the first user interface element by a first amount, wherein the first amount is a function of a distance of the hovering object from the touch screen and a distance of the first user interface element from the portion of the first user interface ( Figure 5, [0052] discloses that for the interpreted first user interface element, the letter ‘G’, the size is set at about four times the basic size (the basic size being the non-surrounding keys), i.e. increased by a first amount. [0040] discloses calculating an approach position of the user’s finger coming within a specified distance (function of distance) of the touch screen. To clarify, the ‘G’ is the center of the touch input and thus, this element matches the “portion of the first user interface”. Please note Applicant’s Figure 5 shows similar with touch point 112 on the largest element ); and
increasing a size of the second user interface element by a second amount different than the first amount, wherein the second amount is a function of the distance of the hovering object from the touch screen and a distance of the second user interface element from the portion of the first user interface ( Figure 5, [0052] discloses that for the interpreted second user interface element, the letter ‘T’, the size is set at about twice the basic size (the basic size being the non-surrounding keys), i.e. increased by a second amount. This ‘T’ key is adjusted based on the approach aspects discussed above and the size increase is based on the approach position, i.e. on the ‘G’ key. Thus, the ‘T’ key is determined to be a surrounding key based on a distance from the ‘G’ key, i.e. the portion of the first user interface. Please note Applicant’s Figure 5 shows similar with touch point 112 on the largest element and the surrounding element is increased by a second, smaller amount ); but

Miyazaki does not explicitly teach:
(1)
“in response to detecting the first input, changing a size of a plurality of user interface elements based on an amount of movement of the hovering object toward the touch screen during the first input” and 

(2)


To clarify, Miyazaki teaches in [0047] that when the operating body/finger has approached within a specified distance, the enlarging of the focused key is performed. It is unclear if this is based on “an amount of movement of the hovering object toward the touch screen during the first input”.

However, in the same field of endeavor, touch screens focusing on enlarging elements based on a proximity/hovering of the user’s finger, Kim teaches of a similar GUI system, ( Kim, Figures 8-10, [0067] ). For aspect (1), similar to Miyazaki, Kim teaches in Figure 9 of determining an approach distance of the user’s finger and specifically focuses on movement amount, through the use of regions 305a-305c. Based on the initial starting position (outside 305a), an amount of movement is determined towards the touchscreen 301. Based on that, as shown in Figure 10, an enlargement amount is determined to the icon 303, based on the amount of movement. These amounts of realized as a plurality of regions/thresholds which need to be passed in order to effect different levels of change. Miyazaki already teaches of enlarging icons based on an approach and 

As for aspect (2), Kim teaches in Figures 9/10 of multiple input regions 305a-305c, [0064]+. After the first detectable input (read as akin to the first input of Miyazaki), such as 305a, which is similar to the approach of Miyazaki, Figure 10 shows the icon 303 at a slightly magnified state, similar to Miyazaki’s Figure 5. Kim teaches that as the user gets closer, into another region (read as a second input), the icon shown in Figure 10 is further magnified. This concept of a subsequent/second input by entering a different region (which must come after the first input in a first region), can be applied to Miyazaki’s GUI. To clarify, as the user further approaches the touch surface, the keys (including the interpreted first user interface element and second user interface element) can further be magnified/increased in size and again, this follows the principles of Miyazaki, namely it being a function of distance and the center key being approached. To clarify, the combination teaches:

after detecting the first input, detecting a second input that includes further movement of the hovering object toward the touch screen over the portion of the first user interface ( Kim, Figures 9 and 10, [0064], [0067] discloses more than one region for the use to move towards the touchscreen, i.e. further/second movement. Miyazaki teaches of a first input, which is akin to an input in region in 305a. A second input is interpreted as being in region 305b as this naturally comes after the first input in 305a ) disclose; and 
in response to detecting the second input, changing the size of the plurality of user interface elements based on an amount of movement of the hovering object toward the touch ( Kim, Figure 10, [0064] shows multiple levels of expansion for the icon 303, as the user moves through the regions, step by step (read the additional expansion(s) as a second input as the user further moves closer to the touchscreen). As combined with Miyazaki, the size of the keys can further be increased as the approach comes closer. Miyazaki teaches of a plurality of keys and while Kim teaches of only one key, one of ordinary skill in the art would realize the concept of Kim could be applied to Miyazaki’s GUI ), including:
	increasing the size of the first user interface element by a third amount, wherein the third amount is a function of the distance of the hovering object from the touch screen ( Kim, Figure 10, [0064] shows at least two states of enlargement (read the larger of the two as the increasing in size by a third amount). To clarify, the keys can be further increased, in line with the increasing concept of both Miyazaki and Kim ); and 
increasing the size of the second user interface element by a fourth amount, wherein the fourth amount is a function of the distance of the hovering object from the touch screen. ( The claim does not require the third amount to be different from the fourth amount and Miyazaki teaches of multiple interface elements, again notably for the ‘G’ and ‘T’ keys and the combination teaches to further increase the size of these keys as the user approaches )

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the amount of movement aspects, as taught by Kim, with Miyazaki with the motivation that by having thresholds to determine the amount of movement, different effects can be realized, ( Kim, [0067]-[0068] ). Specifically, the amount of enlargement can be increased as the user further approaches the touchscreen (as taught by Kim’s Figures 9 and 10), allowing 

	Miyazaki teaches in Claim 29:
	The non-transitory computer readable storage medium of claim 25, wherein the first user interface element and the second user interface element are independently selectable to perform different commands. ( Figure 5 notes the interpreted first and second user interface elements relate to different alphabetical keys, ‘G’ and ‘T’, i.e. input different commands )

	Miyazaki and Kim teach in Claim 31:
	The non-transitory computer readable storage medium of claim 25, further storing instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to:
display the first user interface in response to detecting the hovering object within a threshold distance from the touch screen. ( Kim teaches of being able to display various menu windows 51, ( Kim, Figures 27-28, [0093] ). In particular, the various menus are only shown after the user passes through certain thresholds, such as regions A and B (read as threshold distances). Furthermore, in light of a GUI setting and Miyazaki teaching of a Z axis (proximity detection), the incorporation of thresholds resulting in different menus/interfaces being shown is obvious to one of ordinary skill )

	Miyazaki teaches in Claim 32:

	reposition the plurality of user interface elements in accordance with changing the size of the plurality of user interface elements to keep the first user interface displayed on the touch screen. ( Figure 8, [0062] discloses another embodiment and as opposed to Figure 5, for example, some of the surrounding keys, such and ‘B’, ‘V’, and ‘H’, are repositioned, as well as adjusted in size (as compared to letter ‘G’). This assists with user input by making the ‘G’ key bigger, but still retaining/displaying the surrounding keys, as well as basic keys (read as keeping the first user interface) )

	Miyazaki and Kim teach in Claim 33:
	The non-transitory computer readable storage medium of claim 32, further storing instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to:
stop changing the size of the plurality of user interface elements and repositioning the plurality of user interface elements in response to detecting the hovering object within a threshold distance from the touch screen. ( The combination teaches, notably Kim, of regions, as shown in Figure 9. As the user moves into 305b, an enlargement is made. As the user moves into 305c, another change may occur. As the user presses down on touchscreen 301, [0064], [0081] teach of executing the selected function, i.e. stopping changing the size of the plurality of elements and well as repositioning (Miyazaki). Please read touching as within a threshold distance. The same reasoning can be applied to Miyazaki in that when the user makes contact, the selected letter is executed, i.e. within the threshold distance and at this point, the size is no longer changed/repositioned, but rather, executed )

7.	Claims 4, 16 and 30 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki ( US 2011/0221693 A1 ) in view of Kim et al. ( US 2009/0058829 A1 ), as applied to Claims 1, 13 and 25, further in view of Ranford ( US 2011/0057956 A1 ).

As per Claim 4:
	Miyazaki does not explicitly teach “wherein the first user interface further includes a third user interface element and a fourth user interface element that is different from the third user interface element; and wherein changing the size of the plurality of user interface elements further includes: decreasing a size of the third user interface element by a fifth amount; and decreasing a size of the fourth user interface element by a sixth amount different than the fifth amount, wherein the fifth amount is a function of a distance of the third user interface element from the portion of the first user interface and the six amount is a function of a distance of the fourth user interface element from the portion of the first user interface.”

Initially, Miyazaki discloses of variable magnification, as shown in Figure 8, [0064], in order to have different sized letters in order to assist with touch input, i.e. avoid accidental inputs.

To emphasize, in the same field of endeavor, touchscreens with variable magnification, Ranford teaches of a method of determining a central touch input and enlarging that particular button, 

Therefore, it would have been obvious to one of one of ordinary skill in the art, at the time of the invention, to implement the reduction of keys, as taught by Ranford in several embodiments, with the motivation that it will allow to make room for the magnified keys, ( Ranford, [0021]-[0023] ). 

	As per Claim 16:
	Miyazaki does not explicitly teach “wherein the first user interface further includes a third user interface element and a fourth user interface element that is different from the third user interface element; and wherein changing the size of the plurality of user interface elements further includes: decreasing a size of the third user interface element by a fifth amount; and 

Initially, Miyazaki discloses of variable magnification, as shown in Figure 8, [0064], in order to have different sized letters in order to assist with touch input, i.e. avoid accidental inputs.

To emphasize, in the same field of endeavor, touchscreens with variable magnification, Ranford teaches of a method of determining a central touch input and enlarging that particular button, similar to Miyazaki, ( Ranford, Figure 2, [0021] ). The immediate vicinity buttons are also magnified to a lesser extent as well. To make room for the magnified keys, such as 54, 56 and 58, the sizes of other soft buttons are reduced. Figures 3-5 disclose different ways to make room for the magnified keys and in general, [0022], [0023], etc, disclose that reduction can be made to some or all of the keys and is not meant to be limited in how this is performed, as is clear from the several embodiments. Figure 7, [0007] discloses a layout in which the selected icon 258 has the greatest magnification and the icons are decreased in size proportionally from their distance from 258. Thus, there is a teaching of a third and fourth user element (such as 260 and 252, respectively) which are decreased in size by a third and fourth amount and the amount of decrease is different/based on their distance from icon 258. Again, the key point here is that Ranford teaches to allow for easier touch input by magnifying the relevant buttons and reducing the distanced buttons. Miyazaki teaches similar in order to avoid accidental touch input. 


	
	As per Claim 30:	
	Miyazaki does not explicitly teach “wherein the first user interface further includes a third user interface element and a fourth user interface element that is different from the third user interface element; and wherein changing the size of the plurality of user interface elements further includes: decrease a size of the third user interface element by a fifth amount; and decrease a size of the fourth user interface element by a sixth amount different than the fifth amount, wherein the fifth amount is a function of a distance of the third user interface element from the portion of the first user interface and the sixth amount is a function of a distance of the fourth user interface element from the portion of the first user interface.”

Initially, Miyazaki discloses of variable magnification, as shown in Figure 8, [0064], in order to have different sized letters in order to assist with touch input, i.e. avoid accidental inputs.

To emphasize, in the same field of endeavor, touchscreens with variable magnification, Ranford teaches of a method of determining a central touch input and enlarging that particular button, similar to Miyazaki, ( Ranford, Figure 2, [0021] ). The immediate vicinity buttons are also magnified to a lesser extent as well. To make room for the magnified keys, such as 54, 56 and 58, the sizes of other soft buttons are reduced. Figures 3-5 disclose different ways to make room 

Therefore, it would have been obvious to one of one of ordinary skill in the art, at the time of the invention, to implement the reduction of keys, as taught by Ranford in several embodiments, with the motivation that it will allow to make room for the magnified keys, ( Ranford, [0021]-[0023] ). 

8.	Claims 8-12, 20-24 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki ( US 2011/0221693 A1 ) in view of Kim et al. ( US 2009/0058829 A1 ), as applied to Claims 1, 13 and 25, further in view of Kim ( US 2009/0247233 A1 ), hereinafter referred to as Kim2.

As per Claim 8:
	Miyazaki does not explicitly teach of “detecting a third input that includes the hovering object over the portion of the first user interface within a first selection threshold distance from ( Kim teaches in Figure 9 of multiple inputs, namely first through third, with the third meaning execution/selection ): selecting a user interface element corresponding to the portion of the first user interface; and displaying a second user interface corresponding to the first user interface element.”

However, in the same field of endeavor, touch panels with proximity sensing, Kim2 teaches of being able to have a hover input to display a menu and then having relevant lists also appear upon further touch input, ( Kim2, Figure 9, [0135] ). Please note that Kim2 teaches of several embodiments which disclose various GUI interactions the user can make, but in particular (and not meant to be only limited to), Figure 9 teaches of being able to pass a predetermined distance (read as a threshold) in order to select an item, such as the multimedia icon 611. In response, a list 621 (read as a second user interface) may be displayed for further input.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the displaying of the related second user interface, as taught by Kim2, with the motivation that the second interface may be related in interest/criteria to the first interface, useful for user interaction, such as for providing detailed information, etc, which can be easily accessed, ( Kim2, Figure 9, [0136] ).

	Miyazaki and Kim2 teach in Claim 9:
	The method of claim 8, wherein the first user interface element corresponds to a character and the second user interface includes a plurality of words beginning with the character. ( Respectfully, the interfaces being related to each other is taught by Kim2, Figure 9, [0134]+, such as the multimedia icon brining up options such as TV/radio, camera, MP3, etc. In light of the second user interface being related to the first user interface, it is a design choice as to the specifics of that relation as one of ordinary skill in the art would realize to be able to design related GUI interfaces. Simply as an example, a contact list on a phone is a well known example )

	Miyazaki and Kim2 teach in Claim 10:
	The method of claim 8, wherein the first user interface is displayed along a first edge of the touch screen and the second user interface is displayed along a second edge, opposite the first edge, of the touch screen. ( Kim2 teaches of having related list(s) to the initial icon selected, such as Multimedia bringing up options for TV/radio, camera, MP3, etc. Where the follow up menus/lists are located is a location of parts/design choice as one of ordinary skill in the art would be able to design this in a GUI setting )

	Miyazaki and Kim2 teach in Claim 11:
	The method of claim 8, further comprising:
detecting a fourth input that includes movement of the hovering object over the touch screen from the portion of the first user interface to a portion of the second user interface; and in response to detecting the fourth input: maintaining display of the first user interface and the second user interface. ( Kim2, Figures 60-66, [0226]+ disclose lateral movements as well as Z axis movements, such as selecting advanced options. Please note that after being able to scroll between different data options, such as in Figure 60, additional operations, such as taught in [0230] may be provided.  Also, the mere scrolling/lateral movement does not activate the operations, or even the display of them. Merely scrolling through data options would read on “maintaining” )

	Miyazaki and Kim2 teach in Claim 12:
	The method of claim 11, further comprising:
detecting a fifth input that includes the hovering object over the portion of the second user interface within a second selection threshold distance from the touch screen; and in response to detecting the fifth input: selecting a user interface element corresponding to the portion of the second user interface, the selection initiating execution of a command associated with the selected user interface element in the second user interface. ( Kim2, Figure 9, [0135], etc, disclose hovering over icons and upon passing a predetermined distance (read as a threshold), selection can be made, either executing the function or bringing up a list related to it, etc )

As per Claim 20:
	Miyazaki does not explicitly teach of “detecting a third input that includes the hovering object over the portion of the first user interface within a first selection threshold distance from the touch screen; and in response to detecting the third input ( Kim teaches in Figure 9 of detecting first through third inputs, with the third input being execution/selection ): selecting a user interface element corresponding to the portion of the first user interface; and displaying a second user interface corresponding to the first user interface element.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the displaying of the related second user interface, as taught by Kim2, with the motivation that the second interface may be related in interest/criteria to the first interface, useful for user interaction, such as for providing detailed information, etc, which can be easily accessed, ( Kim2, Figure 9, [0136] ).

	Miyazaki and Kim2 teach in Claim 21:
	The electronic device of claim 20, wherein the first user interface element corresponds to a character and the second user interface includes a plurality of words beginning with the character. ( Respectfully, the interfaces being related to each other is taught by Kim2, Figure 9, [0134]+, such as the multimedia icon brining up options such as TV/radio, camera, MP3, etc. In light of the second user interface being related to the first user interface, it is a design choice as to the specifics of that relation as one of ordinary skill in the art would realize to be able to design related GUI interfaces. Simply as an example, a contact list on a phone is a well known example )

	Miyazaki and Kim2 teach in Claim 22:
	The electronic device of claim 20, wherein the first user interface is displayed along a first edge of the touch screen and the second user interface is displayed along a second edge, opposite the first edge, of the touch screen. ( Kim2 teaches of having related list(s) to the initial icon selected, such as Multimedia bringing up options for TV/radio, camera, MP3, etc. Where the follow up menus/lists are located is a location of parts/design choice as one of ordinary skill in the art would be able to design this in a GUI setting )

	Miyazaki and Kim2 teach in Claim 23:
	The electronic device of claim 20, the one or more programs further including instructions for: detecting a fourth input that includes movement of the hovering object over the touch screen from the portion of the first user interface to a portion of the second user interface; and in response to detecting the fourth input: maintaining display of the first user interface and the second user interface. ( Kim2, Figures 60-66, [0226]+ disclose lateral movements as well as Z axis movements, such as selecting advanced options. Please note that after being able to scroll between different data options, such as in Figure 60, additional operations, such as taught in [0230] may be provided.  Also, the mere scrolling/lateral movement does not activate the operations, or even the display of them. Merely scrolling through data options would read on “maintaining” )

	Miyazaki and Kim2 teach in Claim 24:

detecting a fifth input that includes the hovering object over the portion of the second user interface within a second selection threshold distance from the touch screen; and in response to detecting the fifth input: selecting a user interface element corresponding to the portion of the second user interface, the selection initiating execution of a command associated with the selected user interface element in the second user interface. ( Kim2, Figure 9, [0135], etc, disclose hovering over icons and upon passing a predetermined distance (read as a threshold), selection can be made, either executing the function or bringing up a list related to it, etc )

	As per Claim 34:
	Miyazaki does not explicitly teach to “detect a third input that includes the hovering object over the portion of the first user interface within a first selection threshold distance from the touch screen; and in response to detecting the third input ( Kim teaches in Figure 9 of detecting first through third inputs, with the third input being execution/selection ): select a user interface element corresponding to the portion of the first user interface; and display a second user interface corresponding to the first user interface element.”

However, in the same field of endeavor, touch panels with proximity sensing, Kim2 teaches of being able to have a hover input to display a menu and then having relevant lists also appear upon further touch input, ( Kim2, Figure 9, [0135] ). Please note that Kim2 teaches of several embodiments which disclose various GUI interactions the user can make, but in particular (and 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the displaying of the related second user interface, as taught by Kim2, with the motivation that the second interface may be related in interest/criteria to the first interface, useful for user interaction, such as for providing detailed information, etc, which can be easily accessed, ( Kim2, Figure 9, [0136] ).

	Miyazaki and Kim2 teach in Claim 35:
	The non-transitory computer readable storage medium of claim 34, wherein the first user interface element corresponds to a character and the second user interface includes a plurality of words beginning with the character. ( Respectfully, the interfaces being related to each other is taught by Kim2, Figure 9, [0134]+, such as the multimedia icon brining up options such as TV/radio, camera, MP3, etc. In light of the second user interface being related to the first user interface, it is a design choice as to the specifics of that relation as one of ordinary skill in the art would realize to be able to design related GUI interfaces. Simply as an example, a contact list on a phone is a well known example )

	Miyazaki and Kim2 teach in Claim 36:
	The non-transitory computer readable storage medium of claim 34, wherein the first user interface is displayed along a first edge of the touch screen and the second user interface is ( Kim2 teaches of having related list(s) to the initial icon selected, such as Multimedia bringing up options for TV/radio, camera, MP3, etc. Where the follow up menus/lists are located is a location of parts/design choice as one of ordinary skill in the art would be able to design this in a GUI setting )

	Miyazaki and Kim2 teach in Claim 37:
	The non-transitory computer readable storage medium of claim 34, further storing instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: detect a fourth input that includes movement of the hovering object over the touch screen from the portion of the first user interface to a portion of the second user interface; and in response to detecting the fourth input: maintain display of the first user interface and the second user interface. ( Kim2, Figures 60-66, [0226]+ disclose lateral movements as well as Z axis movements, such as selecting advanced options. Please note that after being able to scroll between different data options, such as in Figure 60, additional operations, such as taught in [0230] may be provided.  Also, the mere scrolling/lateral movement does not activate the operations, or even the display of them. Merely scrolling through data options would read on “maintaining” )

	Miyazaki and Kim2 teach in Claim 38:
	The non-transitory computer readable storage medium of claim 37, further storing instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: detect a fourth input that includes the hovering object over the portion of ( Kim2, Figure 9, [0135], etc, disclose hovering over icons and upon passing a predetermined distance (read as a threshold), selection can be made, either executing the function or bringing up a list related to it, etc )

9.	Claims 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki ( US 2011/0221693 A1 ) in view of Kim et al. ( US 2009/0058829 A1 ) and Kim2 ( US 2009/0247233 A1 ), as applied to Claims 8, 20 and 34, further in view of Amineh ( US 2007/0216659 A1 ).

	As per Claim 39:
	Miyazaki and Kim2 do not explicitly teach “wherein the second user interface is displayed concurrently with the first user interface and without overlapping the first user interface.”

Kim2 shows the second interface 621 as being overlapped with the related and underlying menu 611. 

However, the location of the related menu relative to the initial/first menu is a design choice, especially in a GUI setting. To emphasize, in the same field of endeavor, GUI menus, Amineh 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to apply the displaying of the menu next to the original key, as taught by Amineh, with the motivation that it is a design choice issue and can still allow for the user to see all of the keys in the GUI.

	As per Claim 40:
	Miyazaki and Kim2 do not explicitly teach “wherein the second user interface is displayed concurrently with the first user interface and without overlapping the first user interface.”

Kim2 shows the second interface 621 as being overlapped with the related and underlying menu 611. 

However, the location of the related menu relative to the initial/first menu is a design choice, especially in a GUI setting. To emphasize, in the same field of endeavor, GUI menus, Amineh teaches of several examples of displaying menus. For example, as shown in Figure 6A, as the 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to apply the displaying of the menu next to the original key, as taught by Amineh, with the motivation that it is a design choice issue and can still allow for the user to see all of the keys in the GUI.

	As per Claim 41:
	Miyazaki and Kim2 do not explicitly teach “wherein the second user interface is displayed concurrently with the first user interface and without overlapping the first user interface.”

Kim2 shows the second interface 621 as being overlapped with the related and underlying menu 611. 

However, the location of the related menu relative to the initial/first menu is a design choice, especially in a GUI setting. To emphasize, in the same field of endeavor, GUI menus, Amineh teaches of several examples of displaying menus. For example, as shown in Figure 6A, as the 5/JKL key is selected, related menus for those letters are shown and these are not overlapping, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to apply the displaying of the menu next to the original key, as taught by Amineh, with the motivation that it is a design choice issue and can still allow for the user to see all of the keys in the GUI.

Response to Arguments
10.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant’s representatives, Attorneys Quintin Scheitlin and Jonathan Statman, are thanked for their time to discuss the application in an interview held on June 18, 2021. In light of the interview, the claims were amended to incorporate a second input and its effect of the first and second user interface elements. 
	Respectfully, examiner believes the current combination of Miyazaki and Kim still teach of the claim language. Kim teaches of multiple input regions and the user must progress through 305a to 305c to select/execute the highlighted key. Respectfully, examiner interprets these as first through third inputs and each input, as the user comes closer to the surface, increases the size of a key by an additional factor, as shown in Figures 9-10.  This concept of increasing the size of a key is also taught by Miyazaki who also teaches of increasing multiple, surrounding keys as well. However, one of ordinary skill in the art would realize that Kim teaches of multiple 

Conclusions
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621